Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 1 of 8




               Exhibit E
Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 2 of 8




                    TAB 1
            Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 3 of 8




From:               Trip Glazer
Sent:               Friday, July 1, 2016 11:33 AM PDT
To:                 REDACTED
Subject:            Re: My work

     REDACTED
Hi              ,

I heard from your dean today, asking for more details about the grade change. Apparently there
are many boxes that need to be checked before a grade change will be authorized. I told him that
I fully approve of a grade change in your case, which will hopefully help. I'll let you know when
I hear more.

Best,
Trip
                                                        REDACTED
Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 4 of 8


                             REDACTED
Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 5 of 8




                    TAB 2
            Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 6 of 8




From:                  Joe Napolitano
Sent:                  Wednesday, September 6, 2017 4:55 PM PDT
To:                    REDACTED
Subject:               Re: Call you Today?

        REDACTED
Dear               ,

IPOL 210 is the only online course that I am aware of that we are offering on the main campus
this semester. It's pretty late now, but you can write to Prof. Stephen to ask about adding into that
one.

You are welcome to submit a petition requesting a reconsideration of the grade change in the
Summer 2016 course, but I think it is very unlikely to be approved. The issue at the time, as I
recall, hinged on whether you could provide evidence to confirm that you had been locked out of
your Georgetown email account. Unless you have that now, I don't think my colleagues will
approve a change at this late date.

Best,

JN
                                                       REDACTED
Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 7 of 8


                          REDACTED
Case 1:19-cr-10463-ADB Document 30-6 Filed 07/08/20 Page 8 of 8

                           REDACTED
